Title: Abigail Adams to Mary Smith Cranch, 15 August 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London Grosvenor Square August 15 1785
     
     When I wrote you by Captain Dashood, I was obliged for want of time to break of before I had noticed certain parts of your Letter, some of which gave me anxiety, particularly that which related to a certain Gentleman, of whose present affairs, or future intentions we know nothing of. I had written to you upon this Subject but not having time to transcribe more than half my Letter, that part was omitted. I am not now sorry that it was, as neither he or his affairs in future will be of any material importance to us, for when this reaches you it will accompany a final dismission of him. I have for sometime observed a more than common anxiety in the appearence of your Neice, which I sometimes attributed to the absence of her Brother, but several times she had dropt hints as if returning to America soon, was not an object near her Heart and I knew that nothing had taken place here to attach her. A few days since, something arose which led her in conversation to ask me, if I did not think a Gentleman of her acquaintance a Man of Honour? I replied yes a Man of strict honour, and I wisht I could say that of all her acquaintance. As she could not mistake my meaning, instead of being affected as I apprehended she said, a breach of honour in one party would not justify a want of it in the other. I thought this the very time to speak. I said if she was conscious of any want of honour on the part of the Gentleman, I and every Friend she had in the world, would rejoice if she could liberate herself.
     Here ended the conversation, she retired to her Chamber and I to mine. About two hours after she sent me a Billet, with the copy of two Letters, which she desired me to communicate if I thought proper. In the Billet she asks if her Father was included in the Friends I mentioned. If he was, she should be deliverd from a state of anxiety she had long known. She adds that she dreads his displeasure, and will not in future take a step unapproved by him. Thanks Heaven that her mind is not in so weak a state as to feel a partiality which is not returnd. That no state of mind is so painfull as that which admits, of fear, suspicion, doubt, dread and apprehension. “I have too long” says she “known them all—and I am determined to know them no longer.” You may be sure I did not fail of communicating the whole to her Father, the result of which was a conversation with her. He told her that it was a serious matter, and that he hoped it was upon mature deliberation she acted, that he was a perfect stranger to the Gentleman, that his Character had been such as to induce him to give his consent not so freely as he could wish: but because he conceived her affections engaged. But if she had reason to question the strictest honour of the Gentleman, or supposed him capable of telling her that he had written Letters when he had not, he had rather follow her to her Grave, than see her united with him. She has not received but one Letter since last December, and that a short one, and by what I can learn only four since she left America. In that by Lyde he says that he had written to her and to her parents by way of Amsterdam. I doubted it when she told me, tho I kept silence, but I find now she is of the same opinion. She request that neither the Name or subject may ever be mentiond to her, and I hope none of her Friends will be so unwise as to solicit for him. The Palmers will be the most likely, but the die is cast.
     It is not worth his while to make a Bustle. I dont think it will kill him. He would have been more solicitious to have kept his prize, if he had known the value of it. It is a maxim in a favorite Author of his, that a woman may forgive the man she loves an indiscretion, but never a neglect. But it is not merely a want of proper attention you well know my Dear sister which has been the source of anxiety to me, or to her either. I have always told him, that he was his own greatest enemy. Such he has proved. She appears much more cheerfull since she has unburthend her mind. There is however a degree of delicacy necessary to be preserved, between persons who have thought favourably of each other, even in their seperation. I do not wish that a syllable more may be said upon the subject, than just to vindicate her, and I believe very little will do that, in the Eye of the world.
     We are agreeably enough situated here in a fine open square, in the middle of which is a circle inclosed with a neat grated fence; around which are lighted every night about sixty Lamps. The border next the fence is grass, the circle is divided into five grass plots. One in the midle is a square upon which is a statue of Gorge 2d. on horse back. Between each of the plots are gravel walks and the plots are filld with clumps of low trees thick together which is calld Shrubbery, and these are surrounded with a low Hedge, all together a pretty effect. I have got a set of servants which I hope are good, but time must prove them. I shall lose a very agreeable companion in Mrs. Temple. She goes out this week. I have had more intimacy with her than with any other American, as she has been situated near to me, and has been very sociable. Mrs. Rogers is benevolence itself, it is impossible to know her without feeling a sisterly regard for her. I regret that she is 3 miles distant from me. Mrs. Atkinson too is agoing out in a few days, as well as Mr. Storer whom we shall greatly miss. Mrs. Hay resides at Hamstead about 4 miles out. Mrs. Copely is an agreeable woman whom I visit. Mrs. West also; wife to Mr. West the celebrated painter, is a friendly sensible Lady in whose company I expect a good deal of pleasure. Mr. Vassels family who reside at Clapham I have both visited, and received visits from. There is a Mrs. Johnson Lady to a Gentleman from Philadelphia who is setled here in Buisness that I have some acquaintance with. There are several others who have visited me, but almost everybody is out of Town. I am not however so solitary as at Auteuil. They tell me I shall get attached to England by and by, but I do not believe it—the people must Love my country and its inhabitants better first. They must discover a more amicable temper towards us. Yet there are worthy good individuals here whom I Esteem.
     What you wrote with respect to my Mother gave me uneasiness. I am sorry she had not spoken her mind before I went away. I know Mr. Adams has written to her desireing her to call upon the dr for what she may want. As to Mr. Adams’s having every thing which belong’d to her in his Hands, I know not the meaning of it. The estate which was left him by his Father which did not amount to more than 30 acres of land; I know she had her thirds in, and it was never divided; but the income of it could not amount to much deducting taxes. I will send by Mr. Storer 2 Guineys to be given to you for her, which you will take a receit for, and I will take some opportunity to mention it to Mr. Adams and take his orders about it. I should have done it before now, but he has been so engaged with publick buisness and private applications that I hated to worry him as I knew this would. And then there were at the time, other things in the Letter, that I did not wish to trouble him with.
     I hope my son has arrived before now, tho the French Consul who calld yesterday upon us with Letters from some of Mr. Adams friends in Boston brought no news of the May pacquet tho he left Boston the fourth of july. I have not yet got a line by Capt. Callihan. I cannot but think I must have some letters from some of you.
      
     
      August 16 1785
     
     I have been to Mr. Elworthys in hopes to find Letters but not one can I hear of. From thence to the post office. Mr. Storer got his on Saturday, this is tuesday and I hear nothing of any. The servant came yesterday to me for two Guineys and half to pay the postage of a packet of Letters from America. Well now thought I we have got a fine Bugget. I ran and got the money, and down I went in full expectation, and when I came, behold it was a pacquet from New York for Col. Smith, who being gone a journey had orderd all his letters to be left here. One of the Bundles contains the New York papers up to 6 of july, but alass no mention of the arrival of the May pacquet, which makes me not a little anxious: for supposing all well it must have been at sea for more than six weeks.
     I have sent by Captain Lyde a few Books amongst the children which you will see distributed as directed. What letters I cannot get ready to send by him Mr. Storer will take. Continue my dear sister to write me particularly tell me all, and every thing about my Friends my Neighbours, &c.
     If an opportunity should offer I wish you to send me a doz. of Chocolate, it must be put in some captains chest.
     Esther is well now tho she has been very sick since she came to England. I keep her intirely about my person so that she has no hard work of any kind to do. She sews and dresses my hair and Nabbys. She has not even to sweep a chamber, as that falls into the department of the House maid, and is considerd as beneath a Ladies Maid. I do not say this because she is not willing to do it, or any thing else, but as there was one person whom I must have in that capacity; I chose it should be she. They are more particular here I think than in France.
     Remember me to every body who inquires after me. Mrs. Temple is to visit me to day for the last time before she goes out.
     I shall endeavour to write by every opportunity. Love to Mr. Cranch and my dear Neices to whom I shall write if I have time. Let me know how Charles succeeded! Adieu. We have company to dine to day, and I must quit my pen to dress.
     Believe me most tenderly & affectionately Yours
     
      A Adams
     
     
      Mr. Bulfinch was well a few days since when he calld here. He has been here several times. I met Master George Apthorp in Kensington Gardens the other day, he was so grown that I did not know him at first. My compliment to his Mamma and sisters.
     
     